DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IA and IIA, encompassing claims 1, 3-6, 8 and 10-18, in the reply filed on August 15, 2022 is acknowledged.  Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barde et al. (hereinafter “Barde”) (U.S. Pub. No. 2017/0250438A1).
Regarding claims 1, 3-6, 8, 10 and 16-18, Barde teaches a calcium-based secondary cell comprising a negative electrode (article; electrode) that includes a negative electrode active material, said negative electrode active material being capable of accepting and releasing calcium ions, a positive electrode that includes a positive electrode active material, said positive electrode being capable of accepting and releasing calcium ions, and an electrolyte arranged between the negative electrode and the positive electrode (see paragraphs 51-54).  The negative electrode active material may consist of metallic calcium (alkaline earth metal in an amount greater than or equal to 99.9 mol.%; calcium), for example, a foil of calcium metal (substrate comprising an alkaline earth metal; form of a layer) (see paragraphs 57 and 58).  Calcium ions in the electrolyte may be in the form of an electrolyte salt such as Ca(BF4)2 (see paragraphs 25 and 26).  When the negative electrode is formed from calcium metal, and when the electrolyte includes Ca(BF4)2 in a 50:50 mixture of EC and DMC, decomposition of the electrolyte leads to the formation of a CaF2 solid electrolyte interphase (passivation material comprises an alkaline earth fluoride in an amount greater than or equal to 90 mol.%; form of a layer; configured to protect the article) on the calcium metal negative electrode (see paragraphs 127 and 128).
Regarding claim 12, Barde teaches that the presence of CaF2 is detectable as discrete peaks in an X-ray diffraction pattern (see paragraph 128).  These discrete peaks are indicative of a crystalline structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barde as applied to claims 1, 3-6, 8, 10, 12 and 16-18 above.
Regarding claim 11, Barde teaches that a thickness of the calcium negative electrode has a thickness of at least a micron (see paragraph 128).  Similar electrodes formed of other materials are coated to have a thickness of 250 microns (see paragraphs 134 and 138).  Although Barde does not explicitly teach a thickness of the solid electrolyte interphase, one of ordinary skill in the art would expect the SEI to have a thickness that is substantially less than a thickness of the negative electrode on which it is formed.  As such, one of ordinary skill in the art would expect a thickness of the solid electrolyte interphase to have a thickness that is less than or equal to 200 µm.
Regarding claims 13-15, Barde does not explicitly teach an ionic conductivity, cationic transference number, or anionic transference number of the solid electrolyte interphase.  However, one of ordinary skill in the art would expect the CaF2 solid electrolyte interphase of Barde to exhibit the claimed ionic conductivity, cationic transference number, and anionic transference number because the CaF2 solid electrolyte interphase of Barde has a composition which is identical to that of the claimed passivation material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727